—In an action to foreclose a mechanic’s lien, the defendant appeals from an order of the Supreme Court, Kings County (Dowd, J.), dated October 24, 2000, which denied its motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the plaintiffs allegations were sufficient to withstand a motion to dismiss the complaint for failure to state a cause of action (see, CPLR 3211 [a] [7]; Cron v Hargro Fabrics, 91 NY2d 362; Leon v Martinez, 84 NY2d 83; Kantrowitz & Goldhamer v Geller, 265 AD2d 529; Lien Law § 3; CPLR 3013). Ritter, J. P., Goldstein, H. Miller and Townes, JJ., concur.